Appeal from, those parts of an order of Supreme Court, Erie County (Mahoney, J.), entered December 4, 2001, that denied defendants’ motion to preclude evidence of nonremediation damages and to dismiss all causes of action except the first cause of action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by granting that part of defendants’ motion seeking summary judgment dismissing the negligence cause of action and dismissing that cause of action and as modified the order is affirmed without costs.
Same memorandum as in Schreiber v Cimato ([appeal No. 2] 299 AD2d 813). Present — Pine, J.P., Hayes, Kehoe, Gorski and Lawton, JJ.